Citation Nr: 1045123	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  05-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to extraschedular consideration of total 
disability rating based on individual employability due to 
service-connected disability (TDIU) for the time period prior to 
July 29, 2008.

2.  Entitlement to TDIU since July 29, 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1973 to December 
1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) above, which denied entitlement 
to TDIU.  

In March 2010, the Board remanded the issue of entitlement to 
TDIU in order for additional evidentiary development to be 
conducted.  The Board finds that the directives of the March 2010 
remand have been substantially complied with as it pertains to 
the issue being decided on appeal and, thus, the issue has been 
properly returned to the Board for adjudication.  

For reasons more fully discussed below, the Board has rephrased 
the issues on appeal to reflect that the Veteran did not become 
eligible for a TDIU rating under 38 C.F.R. § 4.16(a) until July 
29, 2008, and that an issue of extraschedular referral under 
38 C.F.R. § 4.16(b) is a procedurally distinct matter which must 
be decided at this time.  The claims have been separately listed 
for administrative purposes.

As noted in the March 2010 Board remand, the issue of 
entitlement to service connection for a toe disorder has 
been raised by the record but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over that issue, and it 
is referred to the AOJ for appropriate action. 

The issue of entitlement to extraschedular consideration of TDIU 
for the time period prior to July 29, 2008 is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran first became eligible for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a) on July 29, 2008. 

2.  The competent and probative evidence of record establishes 
that, since July 29, 2008, the Veteran's service-connected 
disabilities have been of such severity as to preclude him from 
securing or following a substantially gainful occupation 
consistent with his education and occupational experience, 
without regard to non-service-connected disabilities.


CONCLUSION OF LAW

For the time period since July 29, 2008, the criteria for 
entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to a total disability rating 
due to unemployability caused by his service-connected 
disabilities.  Specifically, the Veteran has asserted that his 
service-connected lumbar spine and depression disabilities 
prevent him from securing or following a substantial gainful 
occupation.  He has asserted that he is unable to stand, walk, or 
sit for any period of time and that he is unable to perform any 
labor-type activity.  See August 2003 Notice of Disagreement; 
November 2003 VA outpatient treatment record.  This claim arose 
from a written statement submitted by the Veteran in September 
2002, which was accepted as an informal claim for a total 
disability rating based on individual employability due to 
service-connected disability.  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 100 
percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability without 
regard to advancing age, provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, or, 
if there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more and additional 
disabilities to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

When a veteran does not meet the schedular requirements for a 
TDIU rating under 38 C.F.R. § 4.16(a), rating boards are still 
required to submit to the Director, Compensation and Pension 
Service, for extraschedular consideration all cases of veterans 
who are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  Id.  Where a claimant does not meet the 
schedular requirements of 4.16(a), the Board has no authority to 
assign a TDIU rating under 4.16(b) and may only refer the claim 
to the C&P Director for extraschedular consideration.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).

An assessment for extra-schedular referral requires consideration 
of the veteran's service-connected disability, employment 
history, educational and vocational attainment and all other 
factors having a bearing on the issue.  38 C.F.R. § 4.16(b) 
(2004).  The veteran's age and effects of non-service connected 
disability, however, are not factors for consideration.  
38 C.F.R. §§ 3.341(a), 4.19.  The issue involves a determination 
as to whether there are circumstances in the particular case at 
hand, apart from the non-service-connected conditions and 
advancing age, that would justify a total disability rating based 
on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Board must determine if there is some service connected 
factor outside the norm which places the veteran in a different 
position than other veterans with the same combined disability 
rating.  Id.  The fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough as a schedular 
rating provides recognition of such.  Id.  Rather, the veteran 
need only be capable of performing the physical and mental acts 
required by employment.  Id.  The schedular criteria contemplate 
compensating a veteran for considerable loss of working time from 
exacerbations proportionate to the severity of the disability.  
See 38 C.F.R. § 4.1.

The determination as to whether the Veteran is eligible for a 
TDIU rating under 38 C.F.R. § 4.16(a) is complicated in this 
case.  As noted in the Board's March 2010 remand, the Veteran's 
service-connected lumbar spine disability (rated as 40 percent 
disabling) and lower extremity neurologic symptoms (rated as 10 
percent for each extremity) are deemed to arise from a common 
etiology for purposes of determining the disability rating under 
38 C.F.R. § 4.16(a).  As a result of the March 2010 decision, the 
Veteran was awarded a combined 50 percent disability rating 
effective September 30, 2002, which falls short of the schedular 
requirements for consideration of TDIU under 38 C.F.R. § 4.16(a).  
38 C.F.R. §§ 4.25. 4.26.

The record reflects that the Veteran was awarded a 10 percent 
rating for service-connected depressive disorder effective 
September 17, 2004.  This rating, when combined with the 50 
percent rating for service-connected lumbar spine disability with 
lower extremity neurologic symptoms, only results in a combined 
60 percent schedular rating.  38 C.F.R. §§ 4.25. 4.26.  Thus, the 
Veteran is not eligible for consideration of a TDIU rating 
38 C.F.R. § 4.16(a) at this point in time.

The record next reflects that the Veteran was awarded a 70 
percent rating for service-connected depressive disorder 
effective July 29, 2008.  At this point in time, the Board may 
consider a TDIU rating under 38 C.F.R. § 4.16(a).  Prior to July 
29, 2008, the Board may only consider whether the criteria for 
referral of this claim to the Director, Compensation and Pension 
Service, for extraschedular consideration is warranted.  See 
38 C.F.R. § 4.16(b).

The Board notes that the evidentiary record contains conflicting 
evidence as to whether the Veteran's service-connected 
disabilities prevent him from obtaining or maintaining 
substantial gainful employment.  

Historically, the Veteran has achieved an education level of 
Bachelors of Science degree in Journalism in 1992.  However, the 
Veteran has never been employed in an occupation involving this 
degree.  The Veteran has past work experience as a communications 
specialist in the military, a manufacturing foreman for a small 
business, working on the family ranch, in an occupation making 
animal traps, and a sales job selling light bulbs.

Effective July 1988, the Social Security Administration found the 
Veteran to be disabled based upon a primary diagnosis of 
spondylolisthesis of L4-5.  A secondary diagnosis of amputation 
of right toes was listed.  SSA determined that the Veteran was 
unable to engage in heavy work due to his service-connected 
lumbar spine disability, and that the Veteran did not have the 
residual functional capacity to perform his past relevant work.  
Notably, the Veteran underwent a laminectomy in 1987.

As indicated above, the Veteran filed his TDIU claim in September 
2002.  In April 2003, the Veteran underwent VA examination to 
evaluate his lower extremity peripheral neuropathy associated 
with his service-connected lumbar spine disability.  After 
evaluating the Veteran and rendering a diagnosis of peripheral 
neuropathy and failed back syndrome with radicular pain, the 
April 2003 VA examiner opined that sedentary, part-time 
employment would be feasible for the Veteran.  Notably, part-time 
employment is not consistent with substantially gainful 
employment.  Faust v. West, 13 Vet. App. 342, 355-56 (2000) 
(holding that "substantially gainful employment" is met where 
the annual earned income exceeds the poverty threshold for one 
person, irrespective of the number of hours or days actually 
worked and without regard to any prior income history).

On VA neurological examination conducted in September 2009, the 
examining physician opined that it is at least as likely as not 
that the Veteran could secure substantially gainful employment, 
noting that the record contained evidence that showed the Veteran 
was functioning reasonably well with chronic back pain and that 
he was able to perform activities of daily living independently.  

Despite the foregoing, the evidentiary record also contains 
competent evidence that the Veteran is unable to obtain or 
maintain substantial gainful employment as a result of his 
service-connected disabilities.  In November 2003, a licensed 
social worker noted that the Veteran was unable to work due to 
his back injury, and in December 2003, a VA clinician appeared to 
indicate that the Veteran was unemployable due to his depressive 
disorder.  Likewise, a VA physician who conducted a September 
2008 VA mental health examination noted that the Veteran's 
concentration problems, low mood, and decreased interest would 
likely interfere with work duties if the Veteran were employed.

Because of the conflicting evidence of record, the Veteran was 
afforded a Social and Industrial Survey and VA general medical 
examination to determine if his service-connected disabilities 
prevent him from obtaining and maintaining substantial gainful 
employment.

At the June 2010 Social and Industrial Survey, the examining 
physician noted the Veteran's medical history, including his 
service-connected disabilities and particularly his current 
functional impairment related to his service-connected mood 
disorder.  The examiner also noted the Veteran's work history, as 
reported by the Veteran and reflected in the record, including 
the evidence showing that the Veteran retired due to physical 
injuries and resultant pain.  After evaluating the Veteran, the 
examiner stated that the Veteran has major depression and opined 
that the Veteran's current depressed mood and hopelessness would 
likely interfere with any work duties if he were employed at this 
time.  

At the July 2010 VA general medical examination, the examining 
physician noted the Veteran's service-connected disabilities and 
the functional impairment related thereto.  After detailing the 
Veteran's current symptoms, the VA examiner diagnosed the Veteran 
with anterolisthesis L5 on S1 with L5 radiculopathy on the left 
and depression.  As to the question of whether the Veteran's 
service-connected disabilities render him unemployable, the VA 
examiner opined that it is at least as likely as not that the 
Veteran's service-connected disabilities of the thoracolumbar 
spine, radiculopathy of the bilateral lower extremities, and 
depressive disorder either singly or combined prevent him from 
obtaining and maintain substantially gainful employment 
consistent with his employment history, educational attainment, 
and vocational experience.  

Despite the foregoing opinion, the July 2010 VA examiner also 
stated that he could not resolve the issue without resort to mere 
speculation, noting that, during the exam, the Veteran reported 
that he was unable to do anything but sit at home but that he 
also reported that he rolled a tire across the shop.  The July 
2010 VA examiner did not reconcile the inconsistencies in the 
opinions provided; however, the Board considers his opinions to 
be competent and credible as they address the Veteran's 
employability and are based on review of the record and 
evaluation of the Veteran.

As indicated above, the Board may only consider the Veteran's 
eligibility for a TDIU rating under 38 C.F.R. § 4.16(a) effective 
July 29, 2008.  This analysis takes into consideration the 
Veteran's service-connected disabilities involving the lumbar 
spine, bilateral lower extremity neurologic symptoms, and the 
depressive disorder.  The Board finds that the competent and 
credible evidence of record raises a reasonable doubt as to 
whether the Veteran's service-connected disabilities have 
prevented him from obtaining and maintaining substantially 
gainful employment since July 29, 2008.  

Indeed, while there is conflicting evidence as to the Veteran's 
employability, the Board finds that the evidence in support of 
the Veteran's claim is approximately equal to the evidence 
against his claim.  In these instances, the reasonable-
doubt/benefit-of-the-doubt doctrine is invoked.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

With respect to the time period prior to July 29, 2008, the Board 
has no legal authority to award a TDIU rating as the schedular 
criteria of 38 C.F.R. § 4.16(a) were not met.  See Bowling, 15 
Vet. App. 1 (2001).  In this case, the record contains competent 
medical opinion in November 2003 that the Veteran was 
unemployable as a result of his service-connected back disorder.  
A VA examiner in April 2003 opined that the Veteran was capable 
of part-time sedentary employment, which is not consistent with 
substantially gainful employment.  An SSA decision in 1988 
indicated that the Veteran's service-connected lumbar spine 
disability prevented him for performing work within his past 
occupational experience.

In light of the above, the Board finds that there is sufficient 
evidence of record to establish that, prior to July 29, 2008, the 
Veteran's service-connected lumbar spine disability with 
bilateral neurologic symptoms rendered him unemployable in an 
occupation consistent with his educational and vocational 
history.   As such, the Board finds that the criteria for 
extraschedular consideration under 38 C.F.R. § 4.16(b) have been 
met.  This issue is addressed in the remand following this 
decision.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
in full the benefits it has jurisdiction to decide at this time.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  


ORDER

For the time period since July 29, 2008, a total rating based 
upon individual unemployability due to the Veteran's service-
connected disabilities is granted.


REMAND

As indicated above, the Board has found that, for the time period 
prior to July 29, 2008, the criteria for referral to the Director 
of Compensation and Pension for extraschedular consideration of 
TDIU have been met.  The Board remands this issue to the RO for 
appropriate action.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Refer to the Director of Compensation and Pension 
the issue of entitlement to extraschedular 
consideration of TDIU for the time period prior to 
July 29, 2008.

2.  Thereafter, if any benefit sought on appeal 
remains denied, the case should be returned to the 
Board for further appellate review following 
applicable adjudicatory procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


